Citation Nr: 1244135	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  06-30 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel

INTRODUCTION

The Veteran had active service in the Army from December 1980 to April 1985 with subsequent service in the National Guard, with periods of active duty and/or active duty training, to include in June 1986, January 1987, and June 1987, and from September 1987 to January 1988, November 1990 to April 1991, and April 1992 to July 1992.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of January 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record discloses that additional development is necessary prior to further appellate review of the Veteran's claims.  Although further delay is regrettable, the Board finds that the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the Veteran's claims.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

In this case, the Board has previously remanded the Veteran's claim on two occasions.  In the most recent remand instructions, the Veteran was assigned four tasks.  

First, he was asked to identify any treatment, private or VA, that he had received for his hemorrhoids, left shoulder disorder, left ear hearing loss, and/or tinnitus.  

Second, he was asked to specifically identify when he underwent hemorrhoid surgery.  

Third, he was asked to authorize VA to obtain any treatment records from Dr. McQueen.

Fourth, he was asked to appear for a VA audiologic examination.

The Veteran was sent a letter in February 2012, asking him for the first three items; and he was scheduled for a VA examination on February 29, 2012.  Unfortunately, neither the Veteran, not his representative, responded to VA's requests to identify records and the Veteran failed to report to the scheduled examination. 

The Board wishes to emphasize that, "[t]he duty to assist in the development and adjudication of a claim is not a one way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Moreover, 38 C.F.R. § 3.655 provides that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, and does not provide good cause for his absence, the claim shall be rated based on the evidence of record.  Here, by remanding the Veteran's claim, the Board has essentially concluded that the evidence of record is insufficient to support a grant of service connection for any of the Veteran's claimed conditions.  It is therefore imperative for the Veteran to comply with the remand instructions in this case.
 
While the Veteran has failed to comply with the past remand instructions, following the Board's last remand, additional service treatment records were obtained which showed hearing tests, treatment for hemorrhoids, and treatment for a left shoulder and elbow injuries.  

Specifically, the Veteran was treated for hemorrhoids on several occasions in 1981 and again in 1984.  He reports that at some point he underwent surgery for his hemorrhoids, but he has not identified when or where.  In July 2004, the Veteran was diagnosed with non-thrombosed hemorrhoids, but no opinion was provided as to the onset or etiology of the hemorrhoids.

With regard to the Veteran's left shoulder disability, he was diagnosed with a left shoulder sprain in July 2004.  However, no opinion was provided as to the etiology of such a disability.  To this end, the Veteran has reported that he dislocated the left shoulder in a football game between the pilots and the crew chiefs, but he has not identified when or where such a game took place.  The Veteran's service treatment records do show that he sought treatment for left shoulder pain in January 1981.  He subsequently sought treatment for his left shoulder in March 1984 after injuring it during a basketball game, and he was given a temporary profile and restricted from doing push-ups for three days.  It is noted that the Veteran was shown to have injured his left elbow while playing football in May 1984, although no specific left shoulder injury is of record from playing football.

With regard to the Veteran's claims for entitlement to service connection for left ear hearing loss and tinnitus, additional records of audiometric testing were received.  

The Board notes that for VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.    

The United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (emphasis added).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  

Post service, the Veteran's private provider issued a statement in September 2006 which noted that, after reviewing his history, it was as likely as not that the Veteran's left ear hearing loss and tinnitus were caused by in-service noise exposure.  It was further noted that the Veteran's tinnitus was due to his hearing loss.  However, and as the Board pointed out in February 2012, the provider failed to provide any rationale in support of his positive etiological opinion.

The Veteran was afforded a VA examination to address his audiological claims in January 2009.  Left ear hearing loss, meeting the criteria per VA regulations, was diagnosed at that time.  While the opinion was ultimately negative, finding that it was less likely than not that current hearing loss was related to ADT, the Board noted in February 2012 that the examiner appeared to possibly rely, in part, on another individual's audiometric findings.  

Further, the Board points out that the above opinion stands in contrast to the ruling in Hensley, which held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a possible relationship between the Veteran's service and his current disability.  In this regard, the opinion did not contain discussion of any other factors aside from the fact that no hearing loss was detected during the Veteran's active duty or active duty for training.  Moreover, the examiner did not address the Veteran's contentions of in-service noise exposure, to include his duties of tank and aircraft maintenance.  The rationale for the opinion must include a complete discussion of all potential factors so as to determine whether a relationship between his current diagnoses and service may exist.

As such, the Board believes that additional examinations are necessary.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran about the existence and location of any medical records pertaining to the hemorrhoids, left shoulder disorder, left ear hearing loss, or tinnitus.  He should specifically identify when he underwent hemorrhoid surgery.  Request any reported records.

2.  Contact Dr. McQueen once again and request any records he has from treating the Veteran at any time.

3.  Schedule the Veteran for a VA audiologic examination.  The Veteran's claims file should be provided and a complete rationale should be provided for any opinion expressed.
 
The medical professional should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the hearing loss in the Veteran's left ear (i) onset in, (ii) was aggravated by, or (iii) was caused by active duty or by a period of active duty for training (December 1980 to April 1985, September 1987 to January 1988, November 1990 to April 1991, and from April 1992 to July 1992).  The medical professional is notified that service connection for hearing loss is not precluded where hearing was within normal limits at separation pursuant to 38 C.F.R. § 3.385.

The medical professional should address whether it is at least as likely as not that the Veteran's diagnosed tinnitus (i) onset in, (ii) was aggravated by, or (iii) was caused by active duty or by a period of active duty for training.  

A complete rationale for any opinion expressed should be provided; and the examiner should specifically address the audiometric findings reported in 1980, 1983, and 1985, as well as the VA examination report from January 2009 and Dr. McQueen's letter from 2006.  

4.  Schedule the Veteran for VA examinations to assess his hemorrhoids and his left shoulder disability.  The Veteran's claims file should be provided, and a complete rationale should be provided for any opinion expressed.
 
With regard to the hemorrhoids, the examiner should determine if the Veteran has a chronic hemorrhoid disability.  If so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's currently diagnosed hemorrhoid disability either began during or was otherwise caused by the Veteran's time on active duty or active duty for training (from December 1980 to April 1985, September 1987 to January 1988, November 1990 to April 1991, and from April 1992 to July 1992).  In doing so, the examiner should specifically address the service treatment records showing treatment for hemorrhoids in 1981 and 1984 while on active duty, indicating whether they represent acute occurrences or the onset of a chronic disability.
 
With regard to the Veteran's left shoulder claim, the examiner should diagnose any current left shoulder disability (to include a strain), and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that a current left shoulder disability either began during or was otherwise caused by the Veteran's time on active duty or active duty for training (from December 1980 to April 1985, September 1987 to January 1988, November 1990 to April 1991, and from April 1992 to July 1992).  In doing so, the examiner should specifically address the service treatment records showing treatment for his left shoulder, as well as the Veteran's contention that he dislocated his left shoulder playing football. 

5.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


